DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant’s arguments filed on 11/08/2021 regarding claims 1, 2, 4, 7, 12-14, 16-22, 45, 46, 48, 51, 56-58 and 60-66 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 2, 16, 18, 45, 46, 60 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (US PG Pub. No. 2020/0274679) in view of Balachandran (US PG Pub. No. 2015/0271763) and further in view of Futaki (US PG Pub. No. 2019/0182000), hereinafter referred to as Futaki’00.
	As per claim 1:
	Futaki teaches a method in a user equipment (UE) (see Figure 19, UE 12), comprising:
	obtaining a first bandwidth part configuration corresponding to a source bandwidth part (see paragraph [0097], the UE 12 receives from the RAN node 11 via its RRC layer 121 one or more BWP configurations for each component carrier. Each BWP configuration contains one or more BWP indices associated with one or more downlink BWPs as well as information indicating one or more BWP indices associated with one or more uplink BWPs. As shown in figure 6 for example, one of the possible BWPs is BWP#1 and thus a source bandwidth part), wherein the first bandwidth part configuration includes an information element (paragraph [0097], explicitly states: “The one or more BWP configurations for each component carrier may contain, for example, at least one of the following information elements (IEs)…”) …;
	obtaining a second bandwidth part configuration corresponding to a target bandwidth part (see paragraph [0097], the UE 12 receives from the RAN node 11 via its RRC layer 121 one or more BWP configurations for each component carrier. Each BWP configuration contains one or more BWP indices associated with one or more downlink BWPs as well as information indicating one or more BWP indices associated with one or more uplink BWPs. As shown in figure 6 for example, one of the possible BWPs is BWP#2 and thus a target bandwidth part), wherein the second bandwidth part configuration includes an information element (paragraph [0097], explicitly states: “The one or more BWP configurations for each component carrier may contain, for example, at least one of the following information elements (IEs)…”) …;
	determining that the UE is to switch from the source bandwidth part to the target bandwidth part (see paragraph [0101], RAN node 11 transmits a DCI for switching the DL active BWP to the UE 12. This DCI triggers the UE 12 to switch the DL active BWP. The UE then switches the DL active BWP in response to receiving the DCI. The switching of the DL ;
	and performing radio link monitoring on the target bandwidth part according to the radio link monitoring configuration associated with the target bandwidth part (see paragraph [0103], in response to switching to the DL active BWP, the UE modifies radio link monitoring (RLM) on the currently switched DL active BWP).
	Even though Futaki discloses measurement configurations for RLM associated with a plurality of BWPs (please see paragraphs [0092], [0099] for example), the UE does not explicitly receive information elements … that provides a radio link monitoring configuration associated with the source bandwidth part
	and information elements … that provides a radio link monitoring configuration associated with the target bandwidth part as claimed.
Balachandran teaches information elements … that provides a radio link monitoring configuration associated with the source bandwidth part (see Figure 10 and paragraph [0122], the UE receives RRC message containing one or more information elements (IEs). For example, the information element (IE) may contain a value such as an RLM frequency parameter (i.e. a frequency at which RLM is to be performed) and thus a source bandwidth part).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the RLM frequency parameter in an information element (IE) as disclosed in Balachandran into Futaki as a way of indicating to the UE the frequency domain resource for radio link monitoring (RLM) (please see paragraph [0122] of Balachandran). Therefore, by including information such as RLM frequency parameter in the IE, signaling overhead and energy consumption within the wireless device when operating 
The combination of Futaki and Balachandran fail to explicitly teach and information elements … that provides a radio link monitoring configuration associated with the target bandwidth part.
Futaki’00 teaches information elements … that provides a radio link monitoring configuration associated with the target bandwidth part (see paragraph [0139], the RAN node 11 transmits to the UE 12 a per BWP measurement gap configuration. The per BWP measurement gap configuration may be included in an IE. Note: Said measurement gap configuration(s) includes measurement configuration for RLM, please see paragraph [0146]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the per measurement gap configuration (as disclosed in Futaki’00) into both Futaki and Balachandran as a way of indicating to the UE the measurement gap to be used by the UE 12 to measure one or more BWPs different from the activated BWP when one of the multiple DL BWPs is activated for the UE (please see paragraph [0117] of Futaki’00).
As per claim 2:
Futaki in view of Balachandran and further in view of Futaki’00 teaches the method of claim 1.
The combination Futaki and Balachandran fail to teach wherein obtaining each radio link monitoring configuration comprises receiving each radio link monitoring configuration in a message from a network node.
wherein obtaining each radio link monitoring configuration comprises receiving each radio link monitoring configuration in a message from a network node (see paragraph [0159], the RAN node 11 transmits RRC Reconfiguration message to the UE 12 including multiple measurement configurations corresponding to respective multiple BWPs within the BWP group. The UE 12 uses the measurement configuration corresponding to BWP#1 and performs measurement in BWP#1 (such as RLM measurement) and measurement in BWP#2 (e.g. RRM measurement), please see paragraph [0161]. The UE may also perform RLM measurement on BWP#2 after switching, please see paragraph [0162] for example). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the per measurement gap configuration (as disclosed in Futaki’00) into both Futaki and Balachandran as a way of indicating to the UE the measurement gap to be used by the UE 12 to measure one or more BWPs different from the activated BWP when one of the multiple DL BWPs is activated for the UE (please see paragraph [0117] of Futaki’00).
As per claim 16:
	Futaki in view of Balachandran and further in view of Futaki’00 teaches the method of claim 1.
The combination of Futaki and Balachandran fail to clearly teach wherein a plurality of radio monitoring configurations are associated with the target bandwidth part, and the method further comprises:
	receiving an instruction via downlink control information to use one of the plurality of radio link monitoring configurations to perform radio link monitoring on the target bandwidth part.
wherein a plurality of radio monitoring configurations are associated with the target bandwidth part (see paragraph [0159], the RAN node 11 transmits RRC Reconfiguration message to the UE 12 including multiple measurement configurations corresponding to respective multiple BWPs within the BWP group), and the method further comprises:
	receiving an instruction via downlink control information to use one of the plurality of radio link monitoring configurations to perform radio link monitoring on the target bandwidth part (see paragraph [0162], the UE receives message from RAN 11 indicating to switch active BWP from BWP#1 to BWP#2. In response, the UE switches from measurement configuration corresponding to BWP#1 to the measurement configuration corresponding to BWP#2).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the per measurement gap configuration (as disclosed in Futaki’00) into both Futaki and Balachandran as a way of indicating to the UE the measurement gap to be used by the UE 12 to measure one or more BWPs different from the activated BWP when one of the multiple DL BWPs is activated for the UE (please see paragraph [0117] of Futaki’00).
As per claim 18:
Futaki in view of Balachandran and further in view of Futaki’00 teaches the method of claim 1.
The combination of Futaki and Balachandran fail to clearly teach wherein the radio link monitoring configuration associated with the source bandwidth part and the radio link monitoring configuration associated with the target bandwidth part use different radio resources.
Futaki’00 teaches wherein the radio link monitoring configuration associated with the source bandwidth part and the radio link monitoring configuration associated with the target bandwidth part use different radio resources (see Figure 6, BWP#1 and BWP#2 occupy different channel bandwidths and thus different radio resources).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the per measurement gap configuration (as disclosed in Futaki’00) into both Futaki and Balachandran as a way of indicating to the UE the measurement gap to be used by the UE 12 to measure one or more BWPs different from the activated BWP when one of the multiple DL BWPs is activated for the UE (please see paragraph [0117] of Futaki’00).
As per claim 45:
Futaki teaches a user equipment (UE) (see Figure 19, UE 12), comprising:
a receiver (see Figure 19, RF transceiver 1901);
a transmitter (see Figure 19, RF transceiver 1901);
and processing circuitry (see Figure 19 and paragraph [0147], System on Chip (SoC) 1905), coupled to the receiver and the transmitter (see Figure 19, SoC 1905 coupled to said RF transceiver 1901), the processing circuitry configured to perform operations comprising:
obtaining a first bandwidth part configuration corresponding to a source bandwidth part (see paragraph [0097], the UE 12 receives from the RAN node 11 via its RRC layer 121 one or more BWP configurations for each component carrier. Each BWP configuration contains one or more BWP indices associated with one or more downlink BWPs as well as information source bandwidth part), wherein the first bandwidth part configuration includes an information element (paragraph [0097], explicitly states: “The one or more BWP configurations for each component carrier may contain, for example, at least one of the following information elements (IEs)…”) …;
	obtaining a second bandwidth part configuration corresponding to a target bandwidth part (see paragraph [0097], the UE 12 receives from the RAN node 11 via its RRC layer 121 one or more BWP configurations for each component carrier. Each BWP configuration contains one or more BWP indices associated with one or more downlink BWPs as well as information indicating one or more BWP indices associated with one or more uplink BWPs. As shown in figure 6 for example, one of the possible BWPs is BWP#2 and thus a target bandwidth part), wherein the second bandwidth part configuration includes an information element (paragraph [0097], explicitly states: “The one or more BWP configurations for each component carrier may contain, for example, at least one of the following information elements (IEs)…”) …;
	determining that the UE is to switch from the source bandwidth part to the target bandwidth part (see paragraph [0101], RAN node 11 transmits a DCI for switching the DL active BWP to the UE 12. This DCI triggers the UE 12 to switch the DL active BWP. The UE then switches the DL active BWP in response to receiving the DCI. The switching of the DL active BWP involves activation of a second BWP and further deactivation of the first BWP, please see paragraph [0088]);
	and performing radio link monitoring on the target bandwidth part according to the radio link monitoring configuration associated with the target bandwidth part (see 
	Even though Futaki discloses measurement configurations for RLM associated with a plurality of BWPs (please see paragraphs [0092], [0099] for example), the UE does not explicitly receive information elements … that provides a radio link monitoring configuration associated with the source bandwidth part
	and information elements … that provides a radio link monitoring configuration associated with the target bandwidth part as claimed.
Balachandran teaches information elements … that provides a radio link monitoring configuration associated with the source bandwidth part (see Figure 10 and paragraph [0122], the UE receives RRC message containing one or more information elements (IEs). For example, the information element (IE) may contain a value such as an RLM frequency parameter (i.e. a frequency at which RLM is to be performed) and thus a source bandwidth part).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the RLM frequency parameter in an information element (IE) as disclosed in Balachandran into Futaki as a way of indicating to the UE the frequency domain resource for radio link monitoring (RLM) (please see paragraph [0122] of Balachandran). Therefore, by including information such as RLM frequency parameter in the IE, signaling overhead and energy consumption within the wireless device when operating in long range extension mode is substantially reduced (please see paragraph [0020] of Balachandran).
information elements … that provides a radio link monitoring configuration associated with the target bandwidth part.
Futaki’00 teaches information elements … that provides a radio link monitoring configuration associated with the target bandwidth part (see paragraph [0139], the RAN node 11 transmits to the UE 12 a per BWP measurement gap configuration. The per BWP measurement gap configuration may be included in an IE. Note: Said measurement gap configuration(s) includes measurement configuration for RLM, please see paragraph [0146]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the per measurement gap configuration (as disclosed in Futaki’00) into both Futaki and Balachandran as a way of indicating to the UE the measurement gap to be used by the UE 12 to measure one or more BWPs different from the activated BWP when one of the multiple DL BWPs is activated for the UE (please see paragraph [0117] of Futaki’00).
Claim 46 is rejected in the same scope as claim 2.
Claim 60 is rejected in the same scope as claim 16.
Claim 62 is rejected in the same scope as claim 18.
4.	Claims 4, 7, 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Balachandran and further in view of Futaki’00 and Chen (US PG Pub. No. 2014/0043988), hereinafter referred to as Chen’988.
	As per claim 4:
	Futaki in view of Balachandran and further in view of Futaki’00 teaches the method of claim 1.
wherein each radio link monitoring configuration comprises:
	and one or more configuration parameters for performing radio link monitoring within its associated bandwidth part.
Futaki’00 teaches wherein each radio link monitoring configuration comprises:
	and one or more configuration parameters for performing radio link monitoring within its associated bandwidth part (see paragraph [0099], discloses the RLM measurement configuration includes parameters for RLM. The parameters for RLM includes RLF timer).
	Same rationale as provided for claim 1.
	The combination of Futaki, Balachandran and Futaki’00 fail to clearly teach a set of radio resources for performing radio link monitoring within its associated bandwidth part, wherein the set of radio resources comprises at least one of a Channel State Information Reference Signal (CSI-RS) resources or a Synchronization Signal Block (SSB).
	Chen’988 teaches a set of radio resources for performing radio link monitoring within its associated bandwidth part (see paragraph [0057], discloses explicitly or implicitly signaling location of system bandwidth. For CSI-RS configurations A and B for CSI feedback, the frequency location may be separately defined from configurations D and E. Note: Examiner is reading the configurations CSI-RS configurations A and B for CSI feedback as one set since the frequency location(s) for A and B may be the entire set while configurations D and E are construed as another set since they are restricted to some portion of system bandwidth), wherein the set of radio resources comprises at least one of a Channel State Information Reference Signal (CSI-RS) resources or a Synchronization Signal Block (SSB) (see paragraph [0057], 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of configurations A, B, D and E (as disclosed in Chen’988) into Futaki, Balachandran and Futaki’00 as a way of enabling the UE to perform CSI-RS-based RLM on specific frequency locations (please see paragraph [0058] of Chen’988). Therefore, the use of such configuration(s) enables the UE to determine whether radio link failure condition has occurred based on multiple radio link quality results (please see paragraph [0056] of Chen’988).
	As per claim 7:
	Futaki in view of Balachandran and further in view of Futaki’00 and Chen’988 teaches the method of claim 4.
The combination of Futaki, Balachandran and Chen’988 fail to clearly teach wherein the one or more configuration parameters for performing radio link monitoring within its associated bandwidth part comprise one or more of:
	one or more filtering parameters;
one or more radio link failure timers;
an evaluation period;
a number of retransmissions before radio link failure is declared;
a hypothetical channel configuration;
a hypothetical signal configuration;
or a mapping function for a measured link quality and a hypothetical channel block error rate.
wherein the one or more configuration parameters for performing radio link monitoring within its associated bandwidth part comprise one or more of:
	one or more filtering parameters (Note: The limitation is recited in alternate language form and thus not addressed by the prior art);
one or more radio link failure timers (Futaki, paragraph [0099], discloses the RLM measurement configuration includes parameters for RLM. The parameters for RLM includes RLF timer);
an evaluation period (Note: The limitation is recited in alternate language form and thus not addressed by the prior art);
a number of retransmissions before radio link failure is declared (Note: The limitation is recited in alternate language form and thus not addressed by the prior art);
a hypothetical channel configuration (Note: The limitation is recited in alternate language form and thus not addressed by the prior art);
a hypothetical signal configuration (Note: The limitation is recited in alternate language form and thus not addressed by the prior art);
or a mapping function for a measured link quality and a hypothetical channel block error rate (Note: The limitation is recited in alternate language form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the per measurement gap configuration (as disclosed in Futaki’00) into Futaki, Balachandran and Chen’988 as a way of indicating to the UE the measurement gap to be used by the UE 12 to measure one or more BWPs different from the 
	Claim 48 is rejected in the same scope as claim 4.
	Claim 51 is rejected in the same scope as claim 7.

5.	Claims 20 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Balachandran and further in view of Futaki’00 and Hwang (US PG Pub. No. 2019/0052377).
	As per claim 20:
	Futaki in view of Balachandran and further in view of Futaki’00 teaches the method of claim 18 with the exception of
	wherein performing radio link monitoring on the target bandwidth part according to the radio link monitoring configuration associated with the target bandwidth comprises:
	resetting at least one of a radio link failure timer and a radio link failure counter.
	Hwang teaches wherein performing radio link monitoring on the target bandwidth part according to the radio link monitoring configuration associated with the target bandwidth (see paragraph [0169], discloses performing radio link monitoring (RLM) using RLM-RS on assigned bandwidth parts (active BWP)) comprises:
	resetting at least one of a radio link failure timer and a radio link failure counter (see paragraph [0185], discloses resetting the radio link failure (RLF) timer value to the initial value if the RLF timer has been started in the previous bandwidth part (BWP)).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measuring of performing radio link 
	Claim 64 is rejected in the same scope as claim 20.

Allowable Subject Matter
6.	Claims 12-14, 17, 19, 21, 22, 56-58, 61, 63, 65 and 66 are objected to as being
dependent upon a rejected base claim, but would be allowable if rewritten in independent
form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474